Citation Nr: 1733724	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-15 382	)	DATE
	)
	)

THE ISSUE

Entitlement to an increased initial evaluation for tinea versicolor.


ORDER

An initial evaluation of 10 percent, and no greater, throughout the appeal period is granted.


FINDING OF FACT

Throughout the appeal period, the Veteran's tinea versicolor affected greater than 5 percent but no greater than 20 percent of his entire body. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, and no greater, throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7820, 7899.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from June 2002 to July 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claim was subsequently transferred to the RO in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2015.  This case was previously before the Board in June 2015, when it was remanded for Agency of Original Jurisdiction (AOJ) development, and in July 2017, when the issue was stayed due to ongoing litigation affecting the outcome of this appeal.  The stay having been lifted, the case has been returned to the Board at this time for further appellate review.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326.  Because service connection for tinea versicolor was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Veteran authorized VA to obtain 2007-2010 dermatology medical records from his private physician, but no response was received after reasonable attempts to obtain such records.  VA also performed relevant and adequate examinations in July 2010 and September 2015.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal, and the duty to assist is satisfied.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's tinea versicolor has been assigned a noncompensable evaluation under Diagnostic Code (DC) 7899-7820, effective the day after his separation from the military, July 28, 2010.  See 38 C.F.R. §§ 3.400(b)(2)(i), 4.118, DC 7820.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code here indicates that the Veteran is service connected for a skin condition not listed in the rating schedule, but rated analogously as either dermatitis (DC 7806), scars (DCs 7801-05), or disfigurement of the head, face, or neck (DC 7800), depending on the predominant disability.

Here, the record does not reflect any evidence of scars relating to the Veteran's tinea versicolor; therefore, the Board will consider the Veteran's claim under DCs 7800 and 7806.

Under DC 7806, a noncompensable evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

Also potentially applicable is DC 7800, concerning disfigurement of the head, face or neck.  That code section provides for a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement for the purposes of evaluation under section 4.118 are:  scars 5 or more inches (13 or more cm.) in length; scars at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1).

The Veteran underwent VA skin disorder examinations in July 2010 and September 2015.  The July 2010 examination noted that the Veteran's tinea versicolor was present on the upper chest wall, and did not display ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  At that examination, it was noted that the skin lesion coverage of exposed skin areas was zero percent, and the total body area was one percent.  The examination noted that the outbreaks of tinea versicolor occurred intermittently, with each occurrence lasting one to three months.

At the September 2015 examination, there were no visible lesions present.  However, the Veteran reported that the tinea versicolor manifested approximately twice a year, in the spring and the fall, on his back, neck, and arms.  The examination noted constant or near-constant treatment with topical hydrocortisone cream, not prescribed topical systemic corticosteroids or other immunosuppressive therapies.  The examination noted that there was no scarring or disfigurement of the head, face, or neck associated with the tinea versicolor, and noted that the disability covered zero percent of the Veteran's total body area and exposed areas.  

In an August 2011 written statement, the Veteran reported that he had two to three outbreaks of tinea versicolor each year since service.  At the March 2015 hearing, the Veteran testified that he regularly used an over-the-counter topical hydrocortisone ointment, which kept his condition under control, and that he also was prescribed selenium sulfide shampoo for use on the affected areas, which is reflected in his VA treatment records.  He testified that the tinea versicolor caused severe itching during outbreaks.  The Veteran testified that at first, the tinea versicolor would come and go in outbreaks, but that more recently, it was always present in the form of itchiness.  He noted that it would flare up when he stopped using ointment or the shampoo.  He could not estimate the percentage of body area it covered, but described a severe outbreak that included lesions on both arms, shoulders, neck, in the fold of his elbows, and behind one knee.  

The VA treatment records show treatment for tinea versicolor in spring and summer of 2013.  Several hyperpigmented macules, patches, and thin plaques with overlying fine white scale were noted on the upper chest, back, and neck during an April 2013 visit, which had cleared up entirely by an August 2013 visit.  The August 2013 treatment record does note that the Veteran might have a subclinical inflammation causing pruritus, as he continued to complain of itchiness despite the lesions having cleared up.  The treatment records do not estimate what percentage of the Veteran's total body area the tinea versicolor affected.

Based on the foregoing evidence, the Board finds that an increased evaluation for the Veteran's tinea versicolor is warranted in this case.  

There is no evidence of any scarring or disfigurement of his head, face, or neck resulting from the tinea versicolor for the purposes of evaluation under section 4.118 and DC 7800.  

As for DC 7806, the Veteran testified that he used hydrocortisone ointment regularly to keep his tinea versicolor under control; the September 2015 examination noted that this treatment is constant or near-constant.  Although hydrocortisone cream is a corticosteroid, topical corticosteroids are not considered systemic therapy within the meaning of DC 7806.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017), overruling Johnson v. McDonald, 27 Vet. App. 497 (2016).  Accordingly, a 60 percent evaluation is not warranted in this case.

However, the Veteran indicated that near-constant use of ointment and/or selenium shampoo was necessary to prevent outbreaks, as the tinea versicolor reappeared when he decreased his use of these treatments.  The Veteran also reported that he had approximately two to three outbreaks per year since service, lasting up to three months each.  This evidence, taken together with the evidence of itchy and possibly pruritic skin, indicates ongoing effects of the tinea versicolor throughout the appeals period.  

The Veteran's 2013 VA treatment records indicate that an outbreak would typically affect his upper chest, back, and neck, and his testimony indicates that a severe outbreak would also affect his shoulders, elbows, and knee.  The treatment records likewise reflect that the itchiness the Veteran complained of affected the same areas.  Applying the benefit of the doubt in the Veteran's favor, the Board finds that the affected area is greater than 5 percent but not more than 20 percent of the Veteran's entire body.  Therefore, the Board finds that a 10 percent evaluation is warranted in this case.  A higher evaluation of 30 percent is not warranted, as the Veteran has never been prescribed a systemic therapy and no more than 20 percent of his body is affected.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	The American Legion



Department of Veterans Affairs


